In the absence of Article 202 of the Constitution of 1879 (and similar provisions of subsequent Constitutions), Section 3 of Act No. 24 of 1870 would still be in full force and effect and our opinion and decree on the original hearing of this case would be entirely correct.
Article 202 of the Constitution of 1879, which was interpreted and applied in State ex rel. Town of Mansfield v. Police Jury of DeSoto Parish, 47 La.Ann. 1244, 17 So. 792, rendered that statutory provision unconstitutional, null and void, however, as is ably pointed out in the opinion on rehearing to which I fully subscribe. In this connection it is only fair to state that the mentioned constitutional provision and cited case were not relied on or argued in this court by the respondent and the intervenor until after our decision on the original hearing.